Opinion by
Judge Peters:
This court said, in the opinion delivered when this case was here on a former appeal, that if the note sued on was not given in consideration of a sale of the note on the Thomases, but only for a promised loan of the money expected to be paid by Thomas, which was never realized, then there was a failure of consideration. This was certainly a correct exposition of the legal proposition involved, and although the two instructions given for appellee, and not complained of, are not in as concise language as they might have been, and may be somewhat obscured by the multiplicity of words. Still we incline to the opinion that said iústructions embody the proposition of law as enunciated in the opinion referred to, and therefore afñrm the judgment.